Citation Nr: 1113170	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-42 113	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than April 14, 2009 for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the RO in Wichita, Kansas, which granted TDIU with an effective date of April 14, 2009.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1967 to February 1970.

2.	On December 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


